DETAILED ACTION
This action is in response to application filed on 17 January 2020.  Claims 1-16 are now pending in the present application.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
17 January 2020
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over NEC Europe et al. (“Intelligent Transport System (ITS); ETSI TS 102 636-4-1 v1.1.1; hereinafter NEC) in view of further support by Menouar et al. (EP 2262188 A1; hereinafter Menouar).
Regarding claims 1 and 9, NEC discloses a method of transmitting geo-networking of a V2X communication apparatus, comprising:
receiving a geo-networking packet { (see pp. 51, 54) }; 
identifying whether the received geo-networking packet is a packet which is prestored in a buffer { (see pp. 51, 54) };
determining whether to perform a forwarding progress of the networking packet, when the received geo-networking packet is not a prestored packet { (see pp. 42, 51, 55), where the system provides contention-based forwarding packet };
storing the received geo-networking packet in the buffer and starting a timer, when the forwarding progress is determined { (see pp. 42, 51, 55) }; and
transmitting the geo-networking packet, when the timer expires { (see pp. 42, 51, 55) }.
NEC inexplicitly discloses having the feature(s) of perform a forwarding progress of the geo-networking packet.   However, in the alternative, the examiner maintains that the feature(s) perform a forwarding progress of the geo-networking packet was well known in the art, as taught by Menouar.
As further alternative support in the same field of endeavor, Menouar discloses the feature(s) perform a forwarding progress of the geo-networking packet { (see pg. 13, [0077]; pg. 14, [0080]; Figs. 1-2, 6, & 8), where the system forwards packet }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of NEC as further alternatively supported by Menouar to have the feature(s) perform a forwarding progress of the geo-networking packet, in order to provide a method and an apparatus for disseminating a data packet in a communication network, as taught by Menouar (see abstract).
Regarding claims 2 and 10, the combination of NEC and Menouar discloses every limitation claimed, as applied above (see claim 1), in addition NEC further discloses the method of claim 1, wherein the geo-networking packet includes threshold information for limiting a valid transmission area, and wherein the step of determining whether to perform the forwarding progress further includes determining whether the V2X communication apparatus is positioned in the valid transmission area { (see pp. 42, 51, 55) }.
Regarding claims 3 and 11, the combination of NEC and Menouar discloses every limitation claimed, as applied above (see claim 2), in addition NEC further discloses the method of claim 2, wherein the threshold information includes at least one of a X-axis threshold distance, a Y-axis threshold distance and a threshold angle, and wherein the X-axis threshold distance indicates a destination direction threshold distance in a communication range, the Y-axis threshold distance indicates a threshold distance in a direction perpendicular to destination in a communication range and the threshold angle indicates a destination direction threshold angle { (see pp. 42, 51, 55) }.
Regarding claims 4 and 12, the combination of NEC and Menouar discloses every limitation claimed, as applied above (see claim 3), in addition NEC further discloses the method of claim 3, wherein the step of determining whether the V2X communication apparatus is positioned in the valid transmission area is performed by setting a PROG value which is a difference between a distance between a source router and a destination and a distance between the destination and the V2X communication apparatus and determining whether the PROG value is greater than the X-axis threshold distance { (see pp. 42, 51, 55) }.
Regarding claims 5 and 13, the combination of NEC and Menouar discloses every limitation claimed, as applied above (see claim 3), in addition NEC further discloses the method of claim 3, wherein the step of determining whether the V2X communication apparatus is positioned in the valid transmission area is performed by setting a PROG value which is a difference between a distance between a source router and a destination and a distance between the destination and the V2X communication apparatus and determining whether the PROG value is greater than 0 and a Y-axis distance of the V2X communication apparatus is smaller than the Y-axis threshold distance, and wherein the Y-axis distance is a vertical distance from a line connecting the source router of the V2X communication apparatus and the destination { (see pp. 42, 51, 55) }.
Regarding claims 6 and 14, the combination of NEC and Menouar discloses every limitation claimed, as applied above (see claim 3), in addition NEC further discloses the method of claim 3, wherein the step of determining whether the V2X communication apparatus is positioned in the valid transmission area is performed by setting a PROG value which is a difference between a distance between a source router and a destination and a distance between the destination and the V2X communication apparatus and determining whether the PROG value is greater than the X-axis threshold distance and a Y-axis distance of the V2X communication apparatus is smaller than the Y-axis threshold distance, and wherein the Y-axis distance is a vertical distance from a line connecting the source router of the V2X communication apparatus and the destination { (see pp. 42, 51, 55) }.
Regarding claims 7 and 15, the combination of NEC and Menouar discloses every limitation claimed, as applied above (see claim 3), in addition NEC further discloses the method of claim 3, wherein the step of determining whether the V2X communication apparatus is positioned in the valid transmission area is performed by setting a PROG value which is a difference between a distance between a source router and a destination and a distance between the destination and the V2X communication apparatus and determining whether the PROG value is greater than 0 and an angle of the V2X communication apparatus is less than the threshold angle, and wherein the angle of the V2X communication apparatus is an angle between a vector in a direction from the source router to the destination and a vector in a direction from the source router to the V2X communication apparatus { (see pp. 42, 51, 55) }.
Regarding claims 8 and 16, the combination of NEC and Menouar discloses every limitation claimed, as applied above (see claim 2), in addition NEC further discloses the method of claim 2, when the V2X communication apparatus is positioned within the valid transmission area, the V2X communication apparatus performs the step of storing the packet and starting a timer, and when the V2X communication apparatus is not positioned within the valid transmission area, further comprising discarding the geo-networking packet { (see pp. 42, 51, 55) }.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
12 May 2021